The opinion of the Court was delivered by
Knox, J.
Where a promissory note clearly shows upon its face that it has been altered in some material part, such as its date, it is incumbent upon the party producing it to account for the alteration ; and if no explanatory evidence is given, it would be error in the Court to refer it to the jury as matter . of fact to determine whether the alteration preceded delivery or otherwise. The onus in such case, is upon the party alleging the legality of the instrument.
*510But the preliminary question whether there has b.een an alteration, if doubtful, is for the jury. In the present ease, the last figure in the date of the note upon which the suit was brought is blottéd, and there appears at its side, an erasure, but whether it was the date or the blot that was attempted to be removed was properly left to the jury as a question of fact.
Judgment affirmed.